                                          Case 4:21-cv-00349-JSW Document 39 Filed 05/03/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DEFENDERS OF WILDLIFE, et al.,                   Case No. 21-cv-00344-JSW
                                                       Plaintiffs,                                 21-cv-00349-JSW
                                   8
                                                                                                   21-cv-00561-JSW
                                                 v.
                                   9

                                  10     U.S. FISH AND WILDLIFE SERVICE, et               ORDER GRANTING MOTIONS TO
                                         al.,                                             INTERVENE
                                  11                   Defendants.                        Re: Dkt. Nos. 21, 26, 17
                                  12     ___________________________________
Northern District of California
 United States District Court




                                  13     WILDEARTH GUARDIANS, et al.,
                                  14                   Plaintiffs,

                                  15             v.

                                  16     DEBRA HAALAND, U.S. SECRETARY
                                         OF THE INTERIOR, et al.,
                                  17
                                                       Defendants.
                                  18
                                         ___________________________________
                                  19
                                         NATURAL RESOURCES DEFENSE
                                  20     COUNCIL, INC.,
                                                       Plaintiff,
                                  21
                                                 v.
                                  22

                                  23     UNITED STATES DEPARTMENT OF
                                         THE INTERIOR, et al.,
                                  24                   Defendants.
                                  25
                                              Now before the Court for consideration are the motions to intervene filed by National Rifle
                                  26
                                       Association of America (“NRA”) and Safari Club International (“SRI”) (collectively,
                                  27

                                  28
                                           Case 4:21-cv-00349-JSW Document 39 Filed 05/03/21 Page 2 of 7




                                   1   “Intervenors”).1 The Court has considered the parties’ papers, relevant legal authority, and the

                                   2   record in this case, and it finds this matter suitable for disposition without oral argument. See

                                   3   N.D. Civ. L.R. 7-1(b). The Court HEREBY VACATES the hearings scheduled for May 7, 2021.

                                   4   For the following reasons, the Court GRANTS Intervenors’ motions.

                                   5                                             BACKGROUND

                                   6          The NRA is a nonprofit that seeks to “promote and defend hunting as a shooting sport and

                                   7   as a viable and necessary method of fostering the propagation, growth, and conservation of […]

                                   8   renewable wildlife resources.” (Mot. to Intervene at 3; Decl. of Joshua R. Savani ¶ 6.) SRI is a

                                   9   nonprofit organization that seeks to conserve wildlife, protect hunters, and educate the public

                                  10   “concerning hunting and its use as a conservation tool.” (Mot. to Intervene at 3; Decl. of Rew

                                  11   Goodenow ¶¶ 5,7.)

                                  12          NRA and SRI seek to intervene to defend the U.S. Fish and Wildlife Service’s (“FWS”)
Northern District of California
 United States District Court




                                  13   decision to remove gray wolves in the lower 48 states from the list of endangered and threatened

                                  14   species under the ESA. See 85 Fed. Reg. 69778 (“Delisting Rule”). As a result of the Delisting

                                  15   Rule, state authorities are now responsible for managing gray wolf populations, and states may

                                  16   authorize wolf hunting seasons to address gray wolf management. NRA and SCI members intend

                                  17   to hunt gray wolves when permitted by states.

                                  18          Plaintiffs filed their complaints against FWS and United States Department of the Interior

                                  19   (“Federal Defendants”) challenging the Delisting Rule under the APA. Now, NRA and SCI seek

                                  20   to intervene to represent their own interests and the interests of their members who they allege will

                                  21   participate in gray wolf hunting seasons, as appropriate, and who will benefit by other wildlife

                                  22   management efforts that are possible now that gray wolves are delisted. Plaintiffs do not object to

                                  23   NRA and SRI’s request to intervene but seek to impose several conditions on the intervention.

                                  24   The Federal Defendants take no position on the motions.

                                  25
                                       1
                                  26     NRA and SCI have filed the same motion to intervene in all three related cases. Plaintiff
                                       National Resources Defense Counsel (“NRDC”) filed a response to the motion to intervene, and
                                  27   the plaintiffs in the related cases filed responses indicating that they join, adopt, and incorporate
                                       by reference NRDC’s response. See WildEarth Guardians, et al., v. Haaland, 21-cv-349-JSW,
                                  28   Dkt. No. 33; Defenders of Wildlife et al., v. U.S. Fish and Wildlife Service, 3:21-cv-00344-JSW,
                                       Dkt. No. 28.
                                                                                            2
                                            Case 4:21-cv-00349-JSW Document 39 Filed 05/03/21 Page 3 of 7




                                   1                                                ANALYSIS

                                   2           NRA and SCI move to intervene as a matter of right under Federal Rule of Civil Procedure

                                   3   24(a) (“Rule 24(a)”). Alternatively, they move for permissive intervention under Rule 24(b) or for

                                   4   leave to participate as joint amici curiae. Plaintiffs do not oppose the motion to intervene but

                                   5   request that the Court impose certain conditions on intervention.

                                   6   A.      NRI and SCI Are Entitled to Intervention as a Matter of Right.
                                   7           Under Rule 24(a), to intervene in a lawsuit as a matter of right, the parties seeking to

                                   8   intervene must show that: “(1) it has a significant protectable interest relating to the property or

                                   9   transaction that is the subject matter of the action; (2) the disposition of the action may, as a

                                  10   practical matter, impair or impede the applicant’s ability to protect its interest; (3) the application

                                  11   is timely; and (4) the existing parties may not adequately represent the applicant’s interest.”

                                  12   United States v. City of Los Angeles, 288 F.3d 391, 397 (9th Cir. 2002) (quoting Donnelly v.
Northern District of California
 United States District Court




                                  13   Glickman, 159 F.3d 405, 409 (9th Cir. 1998)). An applicant must satisfy all four of these

                                  14   requirements. Arakaki v. Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003). In evaluating these

                                  15   requirements, courts “are guided primarily by practical and equitable considerations.” Donnelly,

                                  16   159 F.3d at 409.

                                  17           The Court first considers whether SCI and NRA have a significantly protectable legal

                                  18   interest that is likely to be impaired. “The requirement of a significantly protectable interest is

                                  19   generally satisfied when the ‘interest is protectable under some law, and . . . there is a relationship

                                  20   between the protected interest and the claims at issue.” Arakaki, 324 F.3d at 1084 (quoting Sierra

                                  21   Club v. United States EPA, 995 F.2d 1478, 1484 (9th Cir. 1993)). A protectable interest is “a

                                  22   statutory, contract, or constitutional interest in [the] litigation.” Nikon Corp. v. ASM Lithography

                                  23   B.V., 222 F.R.D. 647, 650 (N.D. Cal. 2004). In order to determine whether a party has a sufficient

                                  24   interest relating to the transaction, a court must consider: (1) whether the asserted interest is

                                  25   “protected under some law” and (2) whether there is a “relationship” between the legally protected

                                  26   interest and the claims at issue. Greene, 996 F.2d at 976. The Ninth Circuit approaches the

                                  27   “impair or impede” requirement pragmatically: “[i]f an absentee would be substantially affected in

                                  28   a practical sense by the determination made in an action, he should, as a general rule, be entitled to
                                                                                          3
                                          Case 4:21-cv-00349-JSW Document 39 Filed 05/03/21 Page 4 of 7




                                   1   intervene.” Southwest Center for Biological Diversity v. Berg, 268 F.3d 810, 822 (9th Cir. 2011)

                                   2   (quoting Federal Rule of Civil Procedure 24 advisory committee’s notes).

                                   3          According to SCI and NRA, the Delisting Rule gives states the discretion to permit and

                                   4   manage hunting of gray wolves. If Plaintiffs are successful in vacating the Delisting Rule, gray

                                   5   wolves would again be federally protected, which would impair the interest of SCI and NRA

                                   6   members in hunting and impair the ability of NRA and SCI as organizations to promote hunting as

                                   7   a means of sustainably managing wolf populations. The Court finds that SCI and NRA have

                                   8   shown a sufficient legal interest likely to be impaired if Plaintiffs prevail.

                                   9          The Court next considers the timeliness of the motion to intervene. NRA and SCI filed

                                  10   their motions within a few months of the filing of the complaints. At the time they sought

                                  11   intervention, the Federal Defendants had not yet answered the complaint. A case management

                                  12   schedule has not yet been set, and no substantive motions have been filed. Accordingly, the Court
Northern District of California
 United States District Court




                                  13   finds this factor satisfied. See Citizens v. Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893,

                                  14   897 (9th Cir. 2011).

                                  15          Finally, the Court considers whether SCI and NRA’s interests are adequately represented

                                  16   by the Federal Defendants. To determine whether an applicant's interest is adequately represented

                                  17   by the parties, the Court must consider “(1) whether the interest of a present party is such that it

                                  18   will undoubtedly make all the intervenor's arguments; (2) whether the present party is capable and

                                  19   willing to make such arguments; and (3) whether the would-be intervenor would offer any

                                  20   necessary elements to the proceedings that other parties would neglect.” Nw. Forest Res. Council

                                  21   v. Glickman, 82 F.3d 825, 838 (9th Cir. 1996), as amended on denial of reh'g (May 30, 1996)

                                  22   (citing California v. Tahoe Regional Planning Agency,792 F.2d 775, 778 (9th Cir.1986)).

                                  23          SCI and NRA argue that it is unlikely that the Federal Defendants will make all the

                                  24   arguments that NRA and SCI intend to make related hunting. In addition, SCI and NRA note that

                                  25   the change in Presidential administration creates uncertainty around the Federal Defendants’

                                  26   position in the case and the arguments they will raise. They also argue that they intend to raise

                                  27   procedural arguments that the Federal Defendants have not raised. NRA and SCI have met their

                                  28   burden to show that the Federal Defendants may not adequately represent their interests in this
                                                                                          4
                                            Case 4:21-cv-00349-JSW Document 39 Filed 05/03/21 Page 5 of 7




                                   1   matter. The Court concludes that this factor for intervention is met.

                                   2           Accordingly, the Court finds that NRA and SCI may intervene as a matter of right under

                                   3   Rule 24(a). Because the Court finds that the movants may intervene as of right, it need not

                                   4   address arguments concerning permissive intervention or participation as joint amici curiae.

                                   5   B.      The Court Grants Plaintiffs’ Request to Impose Conditions on NRA and SCI’s
                                               Intervention, In Part.
                                   6
                                               Having determined that NRA and SCI are permitted to intervene, the Court next considers
                                   7
                                       whether to impose certain conditions on intervention. Generally, “intervenors are permitted to
                                   8
                                       litigate fully once admitted to suit.” League of United Latin American Citizens v. Wilson, 131
                                   9
                                       F.3d 1297 (9th Cir. 1997). Rule 24(a) does not explicitly authorize the imposition of conditions or
                                  10
                                       restrictions on intervenors, but the Advisory Committee notes to the 1966 Amendment to Rule 24
                                  11
                                       provide that “[a]n intervention of right under the amended rule may be subject to appropriate
                                  12
Northern District of California




                                       conditions or restrictions responsive among other things to the requirements of efficient conduct of
 United States District Court




                                  13
                                       the proceedings.” Fed. R. Civ. P. 24, 1966 Advisory Committee Notes. Other courts have
                                  14
                                       exercised their discretion to impose “reasonable limitations on the participation of intervenors as
                                  15
                                       of right to ensure the efficient adjudication of the litigation.” United States v. City & Cty. of
                                  16
                                       Honolulu, No. CIV.07-00235 DAE-KSC, 2007 WL 4800670, at *2–3 (D. Haw. Nov. 21, 2007),
                                  17
                                       report and recommendation adopted, No. CIV.07-00235DAE-KSC, 2007 WL 4800686 (D. Haw.
                                  18
                                       Dec. 12, 2007) (citing cases).
                                  19
                                               Here, Plaintiffs request the imposition of five conditions:
                                  20
                                                      1. Defendant-Intervenors’ principal summary judgment brief in each
                                  21                     related case shall be limited to two-thirds the length of the
                                                         plaintiffs’ corresponding principal brief, and Defendant-
                                  22                     Intervenors’ reply in each related case, if any, shall be limited to
                                                         two-thirds the length of the Federal Defendants’ corresponding
                                  23                     reply.
                                  24                  2. Defendant-Intervenors shall file their summary judgment briefs in
                                                         each related case no more than seven calendar days after Federal
                                  25                     Defendants file their corresponding brief.
                                  26                  3. Defendant-Intervenors shall endeavor in good faith to avoid
                                                         duplicative briefing of matters already covered in Federal
                                  27                     Defendants’ briefs.
                                  28
                                                                                          5
                                           Case 4:21-cv-00349-JSW Document 39 Filed 05/03/21 Page 6 of 7



                                                      4. Defendant-Intervenors may not initiate discovery in any of the
                                   1                     above-captioned cases. But, if discovery is initiated by plaintiffs
                                                         or Federal Defendants in any such case, Defendant-Intervenors
                                   2                     may participate in such discovery, subject to any limits agreed
                                                         upon by the parties or ordered by the Court. This condition shall
                                   3                     not be construed as a concession that discovery by any party
                                                         would be appropriate in these related cases.
                                   4
                                                      5. Defendant-Intervenors’ proposed motions to dismiss in each
                                   5                     related case will be held in abeyance, pending summary judgment
                                                         briefing, as outlined above. Defendant-Intervenors may restate
                                   6                     any arguments presented in their proposed motions to dismiss as
                                                         part of their briefing on summary judgment.
                                   7
                                       (Pltff’s Response to Mot. to Intervene at 1.)
                                   8
                                              NRA and SCI oppose two of Plaintiffs’ proposed conditions: the condition regarding the
                                   9
                                       length of NRA and SCI’s summary judgment briefs, and the condition requesting that the Court
                                  10
                                       hold NRI and SCI’s proposed motion to dismiss in abeyance pending summary judgment briefing.
                                  11
                                       The Court concludes neither restriction is appropriate at this time.
                                  12
Northern District of California




                                              With regard to the summary judgment briefing, the Court declines to impose the page limit
 United States District Court




                                  13
                                       requested by Plaintiffs on NRA and SCI. Given that NRA and SCI have agreed that they will
                                  14
                                       avoid duplicative briefing of matters covered in the Federal Defendants’ briefs, the Court does not
                                  15
                                       find imposing additional page constraints to be a reasonable limitation on efficient adjudication at
                                  16
                                       present.2 However, the Court reiterates that NRA and SCI shall not file motions or briefs that
                                  17
                                       repeat arguments presented by Federal Defendants.
                                  18
                                              The Court also declines to hold the Intervenors’ proposed motions to dismiss in abeyance
                                  19
                                       pending summary judgment. In the motion to intervene, NRA and SCI state that they anticipate
                                  20
                                       filing a motion dismiss for lack of standing based on Fed. R. Civ. P. 12(b)(1). Plaintiffs ask the
                                  21
                                       Court to require NRA and SCI to raise their standing arguments as part of the summary judgment
                                  22
                                       briefing instead. Although the Court understands Plaintiffs’ desire for an expeditious resolution of
                                  23
                                       the case, it does not find this condition to be a reasonable limitation on the Intervenors’
                                  24
                                       participation in this litigation particularly given that no summary judgment briefing schedule is in
                                  25

                                  26
                                       2
                                  27    The Court advises all parties to review this Court’s Civil Standing Orders with regard to
                                       summary judgment motions. Should any party seek additional pages beyond that which the Court
                                  28   permits, it should submit a stipulation and proposed order or an administrative motion to that
                                       effect for the Court’s consideration.
                                                                                        6
                                          Case 4:21-cv-00349-JSW Document 39 Filed 05/03/21 Page 7 of 7




                                   1   place at this time. The Court directs the parties to meet and confer in advance of the case

                                   2   management conference and propose a case schedule that will permit an efficient adjudication of

                                   3   this matter and that encompasses the intended motion to dismiss and anticipated motions for

                                   4   summary judgment.

                                   5                                            CONCLUSION

                                   6          Accordingly, the Court GRANTS the motions to intervene. The Court finds it warranted

                                   7   to impose the following unopposed conditions upon the Intervenors in these actions:

                                   8         Defendant-Intervenors shall file their summary judgment briefs in each related case no

                                   9          more than seven calendar days after Federal Defendants file their corresponding brief;

                                  10         Defendant-Intervenors shall endeavor in good faith to avoid duplicative briefing of matters

                                  11          already covered in Federal Defendants’ briefs; and

                                  12         Defendant-Intervenors may not initiate discovery in any of the above-captioned cases.
Northern District of California
 United States District Court




                                  13          But, if discovery is initiated by plaintiffs or Federal Defendants in any such case,

                                  14          Defendant-Intervenors may participate in such discovery, subject to any limits agreed upon

                                  15          by the parties or ordered by the Court. This condition shall not be construed as a

                                  16          concession that discovery by any party would be appropriate in these related cases.

                                  17          IT IS SO ORDERED.

                                  18   Dated: May 3, 2021

                                  19                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        7
